       Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 1 of 26




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

BRENDAN JOHNSTON,                                 )
                                                  )         JURY TRIAL DEMANDED
                       Plaintiff                  )
v.                                                )         Case No. 2:19-cv-2041
                                                  )
PRAIRIE VIEW, INC., DAVID HON, GARY               )
FAST, LAURA HOWARD (in official capacity as )
Secretary of Kansas Department of Aging and       )
Disability Services and JASON R LANE, in his      )
personal and official capacities as Harvey County )
Assistant Attorney                                )
                                                  )
                       Defendants.                )
__________________________________________)

                                         COMPLAINT

       Plaintiff Brendan Johnston alleges federal and state causes of action for harm resulting

from unlawful medical treatment and detention at Prairie View, Inc. in Newton, Kansas and

Larned State Hospital between January 29, 2018 and February 5, 2018. Plaintiff asserts harm

from defendants caused collusively in furtherance of a pattern of racketeering activity having a

relationship with an enterprise involved in interstate commerce including the submission of

fraudulent medical claims for payment to his Connecticut insurance carrier, Aetna, Inc..


                                JURISDICTION AND VENUE

   1. Plaintiff brings this action pursuant to 42 U.S.C. §1983 for violations of civil rights

       proscribed by the Fourth and Fourteenth Amendments to the United States Constitution,

       18 U.S.C. § 1962 and Kansas state law claims.
     Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 2 of 26




2. The case presents federal questions within this Court’s jurisdiction under Article III, § 2

     of the United States Constitution, 18 U.S.C. § 1964 and 28 U.S.C. §§ 1331 and 1343.

3. Venue is proper in this judicial district pursuant to 18 U.S.C. § 1965 and 28 U.S.C. §1391

     because all defendants are subject to personal jurisdiction in this judicial district and

     reside in this district.

                                         PARTIES

1.    Plaintiff Brendan Johnston (“Plaintiff”) is a divorced father with shared custody of two

     minor daughters residing in Andover, Butler County, Kansas. He holds both Bachelor’s

     and Master’s degrees in Business Administration from Baker University. He has worked

     for Spirit Aerosystems in positions of increasing responsibility and pay since September

     2006. Prior to January 29, 2018, Plaintiff’s medical history included sport-related injuries

     from playing high school baseball, medication-controlled ADHD and insomnia.

2. Defendant Prairie View, Inc. (“Prairie View”) is a not for profit corporation providing

     mental health services in South Central Kansas with a principal place of business at 1901

     E. 1st St., Newton, Kansas 67114.

3. Defendant David Hon (“Dr. Hon”) is a doctor of psychiatry serving as an inpatient

     psychiatrist treating Plaintiff at Prairie View between January 29-February 1, 2018 in

     Newton, Kansas. At all times material hereto, Dr. Hon was an employee and agent of

     Defendant Prairie View and was acting within the scope of his employment as it relates

     his culpable conduct regarding Plaintiff.

4. Defendant Gary Fast (“Dr. Fast”) is a doctor of psychiatry serving as Medical Director

     who allegedly also provided treatment to Plaintiff at Prairie View between January




                                                 1
   Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 3 of 26




   29-February 1, 2018 in Newton, Kansas. At all times material hereto, Dr. Fast was an

   employee and agent of Defendant Prairie View and was acting within the scope of his

   employment as it relates his culpable conduct regarding Plaintiff. Dr. Fast presumably has

   served as supervisor of Dr. Hon during all times relevant to this case.

5. Defendant Laura Howard currently serves officially as Interim Secretary of Kansas

   Department for Aging and Disability Services (“KDADS”). She is named as defendant in

   this action pursuant to her official duties of oversight for state mental health hospitals,

   including Larned State Hospital, where Plaintiff was unlawfully transported and detained

   between February 1-5, 2018.

6. Defendant Jason R. Lane (“Lane”) was the Chief Deputy County Attorney for Harvey

   County, Kansas on February 2, 2018. He filed a sworn affidavit as to Plaintiff’s lack of

   capacity and initiated civil complaint and ex parte orders in Harvey County Case

   18CT000005 for involuntary confinement of Plaintiff, who was not subject to Lane’s

   jurisdiction at the time of filing.

                                STATEMENT OF FACTS

1. In late December 2017-January 2018, Plaintiff developed depression and insomnia

   subsequent to a series of traumatic experiences. These incidents included the end of a

   significant relationship, attempted forcible entry of his home by a stranger, and discovery

   of the horrific details of his cousin Evan Brewer’s murder.

2. On Monday, January 29, 2018, the day after Evan’s funeral, Plaintiff sought medical care

   from his life-long physician, Dr. Jed Holmes, for complaints of ADHD medication




                                            2
   Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 4 of 26




   withdrawal and sleep deprivation. Unfortunately, Dr. Holmes was out of the office for a

   vacation and was unable to see Plaintiff at that time.

3. Plaintiff then requested that his father, Kelly W. Johnston, drive him to the Via Christi St.

   Joseph emergency room, where he was admitted at approximately 11:30 AM. time. There

   was no indication of aggressive or threatening behavior from Plaintiff in the St. Joseph

   emergency room.

4. After 7 hours of observation, Via Christi providers diagnosed Plaintiff with Major

   Depressive Disorder-Single Episode with psychotic symptoms. Rule-out diagnoses

   included Adderall withdrawal and PTSD. Upon consultation with Julie Belt-Newton,

   LSCSW, Plaintiff agreed to voluntary inpatient admission to Prairie View. Father drove

   him to Prairie View in Harvey County, Kansas, where he was admitted at approximately

   7:30 PM.

5. Prairie View intake documentation and a treatment plan was completed by 7:00 AM the

   next day, January 30, 2018. At that time, a plan to be safely dismissed home alone or with

   family/friends on February 2, 2018 was projected. Plaintiff’s Prairie View records

   indicate a primary concern of monitoring withdrawal symptoms and self-harm ideation,

   not psychosis. There was no concern of aggression or threats to others evident in Prairie

   View’s intake documentation.

6. By 7:00 PM on January 30, 2018, Plaintiff advised staff he did not belong at Prairie

   View and he was safe to go home. On Plaintiff’s belief and knowledge, he thereafter

   executed a document in conformity with a K.S.A. 59-2951(a) written request for

   discharge.




                                             3
   Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 5 of 26




7. At some point on January 30, 2018, Plaintiff’s medication needs were turned over to Dr.

   Hon from Dr. Fast, and then Dr. Hon advised Plaintiff, “I hope you have a restless night”.

8. At approximately 4:00 PM on Wednesday, January 31, 2018, Plaintiff reported to his

   father that he had gotten some sleep and felt better during a 1.5 hour visit. Plaintiff did

   not show any aggressive behavior during the visit, was lucid and could carry on a

   conversation.

9. At approximately 6:30 PM on Wednesday, January 31, 2018, Plaintiff’s cousin Carlo

   Brewer also visited with Plaintiff, who continued to complain of sleep deprivation. But

   he was not aggressive, recognized his cousin and could participate in lucid conversation.

10. Prairie View records corroborate witness reports of Plaintiff’s recuperation and inability

   to sleep at the facility on his second day at the facility on January 31, 2018.

11. On Thursday, February 1, 2018 at approximately 8:30 AM, Plaintiff’s father returned a

   call to Prairie View social worker Molly Sapp during which conversation he was advised

   of Prairie View’s need to schedule an appointment for Friday at 10:00 AM to assess

   Plaintiff’s progress with his family. Ms. Sapp did not indicate at that time that Plaintiff

   was acting inappropriately or aggressively.

12. Dr. Hon’s notes indicate he met with Plaintiff individually between 10:10 AM-10:25 AM

   on February 1, 2018. Plaintiff remembers asking Dr. Hon about his prior “restless night”

   comment during this appointment. Dr. Hon responded, “Ah, you caught that?”.

13. Dr. Hon’s notes from this visit reflect Plaintiff’s dispute with Dr. Hon’s care, his intent to

   discharge and Dr. Hon’s admission that he had not yet completed requested forms for

   Plaintiff.




                                              4
   Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 6 of 26




14. Dr. Hon apparently ordered a new prescription, Risperidone, at 10:26 AM after Plaintiff

   asserted his disputes as to Dr. Hon’s care and his intent to be dismissed from Prairie

   View. The prescription was authorized to treat Plaintiff for “psychosis”.

15. Even though her notes strangely do not include a timestamp, Ms. Sapp’s notes also

   indicate two meetings with Plaintiff before 11:53 AM on February 1 to discuss Plaintiff’s

   signing of legal forms.     There is no indication of Plaintiff exhibiting aggressiveness or

   psychosis in these notes.

16. Group Therapy records indicate that from 11:19 AM to 11:53 AM on February 1, 2018,

   "B. entered later, but participated appropriately throughout group, appeared engaged, and

   contributed verbally to discussion".

17. According to Dr. Hon’s records, at approximately 11:58 AM, five minutes after Group

   Therapy, Plaintiff threatened staff and could not be redirected. He was restrained and

   placed in seclusion at 12:18 PM after a 20 minute incident in which the following

   occurred:

   “On 02/01/2018, he became markedly agitated (sic) and suddenly grabbed a patient who
   was in a wheelchair, pushing her down the hallway as he yelled that staff was trying to
   poison her and her food and that he had to get her away from staff. In the process, he
   threw a food tray part of the way across (sic) the room, started yelling paranoid thoughts,
   and took a threatening posture towards staff, so a show of force was called since he was
   totally not redirectable, despite 20 minutes or more of our Unit Director and other staff
   trying to calm him. He had to physically be taken into seclusion for his protection and the
   protection of staff and other patients. It was clear that, if not for a large show of force, his
   behaviors would have escalated into violence directed at staff or his peers.”

18. Dr. Hon was not present for this alleged incident.




                                              5
   Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 7 of 26




19. Plaintiff recalls the incident. The lunch tray fell out of his hand. He pushed the other

   patient’s wheelchair towards her own room because she asked him to. He resisted

   restraint when two employees grabbed him. He called out for someone to help him. He

   was battered, thrown into a seclusion room and administered a shot in his shoulder that

   caused significant bruising. Plaintiff was neither violent nor threatening at any time.

20. Dr. Hon’s notes indicate that he had an injection of potent sedatives prepared for Plaintiff

   at the time of the above-described incident occurring at 11:58 AM.

21. At approximately 1:00 PM on February 1, 2018, Plaintiff’s father received another phone

   call from Ms. Sapp. She advised Plaintiff had acted aggressively at lunchtime and was

   currently in pre-screening for transport and care to Larned State Hospital.

22. Father told Ms. Sapp, “Under no circumstances will I agree to my son being transported

   to Larned”, and advised Prairie View should expect him to arrive at the facility later that

   afternoon for a discussion of care with Dr. Hon.

23. Subsequent to the disturbing call from Ms. Sapp, Father then contacted psychiatrist Dr.

   Elsie Steelberg for advice. Dr. Steelberg did not have a prior treatment relationship with

   Plaintiff. Dr. Steelberg is a board-certified psychiatrist practicing at Advocates for

   Behavioral Health in Wichita. She also is a former employee of Prairie View.

24. Dr. Steelberg suggested that, rather than discharging him to Larned, Prairie View should

   calm Plaintiff with medication. Dr. Steelberg consented to the disclosure of her name and

   advice to Prairie View.




                                             6
   Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 8 of 26




25. Father then delivered Dr. Steelberg’s recommendation to Prairie View. Dr. Hon’s records

   dictated on February 2, 2018 indicate his acknowledgment of Dr. Steelberg’s

   recommendation.

26. Plaintiff’s attorney, the undersigned Shayla Johnston, contacted Prairie View at 1:36 PM,

   disclosed her relationship to Plaintiff as his attorney, and stated clearly her objection to

   further treatment and transport to Larned. She was advised Dr. Hon would return her call

   and answer her concerns. Dr. Hon never returned her call.

27. At 4:00 PM on the same day of February 1, 2018, Plaintiff’s father and mother, LaDeena

   Johnston, arrived at Prairie View to object to their son’s involuntary transport and

   admission to Larned State Hospital, and to visit their son.

28. Vince Tafolla, a Unit Manager at Prairie View, took Plaintiff’s parents into his office,

   reported the events of the day involving Plaintiff’s alleged agitation, advised that Prairie

   View was not equipped to handle patients who were a risk to others, and stated that the

   facility had no choice but to send Plaintiff to Larned.

29. Plaintiff’s parents requested to discuss options with Dr. Hon. Mr. Taffolla was advised as

   to Dr. Steelberg’s recommendations, and that the parents had no objection to Plaintiff

   remaining on the limited access hall. The parents were then escorted outside of Mr.

   Taffolla’s office, and they then observed through the glass that Mr. Taffola was making a

   call, which they presumed was to Dr. Hon.

30. After hanging up, around 4:30 PM, Mr. Taffolla advised Plaintiff’s father that Dr. Hon

   said it was too late as Plaintiff was already being pre-screened for admission to Larned.




                                             7
   Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 9 of 26




   Father then produced his law firm business card to Mr. Taffolla and demanded to speak

   with a Prairie View attorney.

31. At 5:05 PM, Mr. Taffolla advised Father that no attorneys were available to speak to him.

   However, Mr. Taffolla notified Father that Dr. Hon would speak with him.

32. Father was next escorted to a “limited access” room where he saw his son laying on a

   pallet on the floor unrestrained. Father laid down on the pallet next to his son and hugged

   him.

33. Father then waited until 5:31 PM for Dr. Hon to arrive. At that point Father decided that

   Dr. Hon had no intention of meeting him, and left the facility.

34. Dr. Hon’s notes acknowledge that he found Father’s insistence to speak with him as an

   act of intimidation to persuade staff against providing Plaintiff necessary care and

   treatment.

35. There is no indication that Dr. Hon recognized Father’s request for conference as a

   statutory obligation per K.S.A. 59-2955(a)(2) as of 12:18 PM on February 1, 2018

   pursuant to K.S.A. 59-2954(c).

36. Plaintiff’s cousin Carlo Brewer arrived at Prairie View at approximately 6:00 PM on

   February 1, 2018, and was advised he was not permitted to see Plaintiff.

37. Father called Prairie View at approximately 10:00 PM on February 1, 2018. He was

   advised that transport to Larned had just arrived. Again, Father asserted the need to

   register his objection to the transport to Larned. The contact person said the objection

   would be noted in Plaintiff’s chart.




                                            8
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 10 of 26




38. At 10:12 PM, Plaintiff’s attorney again called Prairie View and demanded cessation of

   transport and objected again to further treatment. The contact person indicated the

   transport could not be stopped and urged the attorney to register complaint the next day.

39. At 10:40 PM on February 1, 2018, Plaintiff was transported to Larned State Hospital in

   Pawnee County, Kansas.

40. On Friday, February 2, 2018 at approximately 9:00 AM, Ms. Johnston filed Public

   Adverse Incident Report 15811 for abuse, illegal transport, insurance fraud and HIPAA

   violation for actions taken against Plaintiff by Prairie View Hospital and Dr. Hon. (See

   Public Adverse Incident Report 15811 dated 2.2.18).

41. At approximately 10:00 AM, Ms. Johnston filed complaint T18000018 with the City of

   Newton Police Department for insurance fraud by Dr. Hon and Prairie View for

   aggravating severe insomnia and causing Plaintiff to become aggressive so as to justify

   transport to Larned for the purpose of fraudulently billing Aetna Insurance. (See City of

   Newton Police-Insurance Fraud Complaint dated 2.2.18).

42. At approximately 11:00 AM, Ms. Johnston made complaint to “Betty” in administration

   at Prairie View for a HIPAA violation, insurance fraud, failing to properly medicate and

   aggravating symptoms of insomnia.

43. At approximately 11:15 AM, Ms. Johnston left a voicemail message with Darren Root,

   Counsel for Kansas State Hospitals. Mr. Root returned her call at approximately 1:00 PM

   that same day and gave her general instructions related to appealing treatment decisions,

   hearing procedure and advised to send him a release from Plaintiff so he could facilitate

   more detailed discussions about the case with her.




                                            9
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 11 of 26




44. At approximately 11:30 AM, Ms. Johnston contacted Aetna Insurance and was advised as

   to the process for flagging charges for fraud. She then contacted Stacey Carr in patient

   accounts at Larned and advised that a fraud alert had been placed on any billing from

   their facilities pertaining to Plaintiff.

45. On Friday, February 2, 2018 at 2:44 PM, Defendant Lane filed a Petition to determine

   Plaintiff to be mentally ill and subject to involuntary commitment for care and treatment

   in Harvey County case 18CT000005. The Petition was filed more than 12 hours after

   Butler County resident Plaintiff left Harvey County jurisdiction.

46. Per Kansas Statutes, such Petition “may be filed in the district court of the county

   wherein that person resides or wherein such person may be found.” See K.S.A.

   59-2957(a).

47. The Petition was supported by Lane’s sworn affidavit, and contained the following prima

   facie invalid information:

       a. Plaintiff was currently a patient at Prairie View with “present whereabouts”
          at Larned State Hospital, Larned, Kansas.
       b. Plaintiff was an emergency admission to Prairie View.
       c. Plaintiff had been a patient of Prairie View since January 1, 2018.
       d. Plaintiff’s mental health diagnosis was “recurrent”.
       e. Plaintiff lacked mental capacity to make informed decisions about his care and
          treatment (which would include the capacity to legally sign documents).
       f. The names of Plaintiff’s nearest relatives and legal counsel were shown as
          “None”.

48. On Friday, February 2, 2018, Plaintiff spoke with his father on least two occasions via

   telephone at Larned State Hospital. Plaintiff complained that he was not sleeping well,

   but otherwise was lucid and could participate in normal conversation.




                                               10
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 12 of 26




49. Plaintiff also spoke with his cousin Carlo Brewer via telephone at Larned State Hospital

   that day. Plaintiff complained of sleep deprivation, but was lucid and could participate in

   normal conversation.

50. On Saturday, February 3, 2018, Plaintiff advised Larned staff that he wanted to be

   released. He was advised that release was conditional on a decision by his treatment

   team, which could not convene until Monday. Plaintiff was advised that a court hearing

   would be conducted Monday afternoon to determine whether there was cause to keep

   Plaintiff longer against his will.

51. At approximately 1:26 PM on February 3, 2018, Ms. Johnston received a call from Jessie

   Kaye, Prairie View CEO, who apologized for the failure to return phone calls previously.

   Ms. Kaye advised to call and discuss the situation on Monday with Prairie View’s Risk

   Manager Kelvin Bartel.

52. On Sunday, February 4, 2018 at approximately 1:44 PM, Ms. Johnston spoke with

   Plaintiff and his father on an unsecured telephone line to discuss the pending hearing

   scheduled for the next day. Plaintiff advised that he was not aware of speaking with

   another attorney about ex parte orders, had not seen a petition or other court-related

   paperwork. Plaintiff consented to not appear in person for the hearing. He also reported

   that he could not sleep at the facility, that he was cold and the showers did not have hot

   water. Plaintiff sounded tired but fully lucid.

53. Ms. Johnston thereafter called Larned staff and advised of Plaintiff’s complaints of

   inadequate bed covering, clothing, lack of heat and showering in cold water.




                                             11
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 13 of 26




54. On Monday, February 5, 2018 at approximately 9:00 AM, Ms. Johnston contacted

   Harvey County Probate Court, was referred to Plaintiff’s appointed attorney of record

   Don Sapp who agreed to withdraw from Plaintiff’s representation and to forward her any

   court paperwork in his possession.

55. Ms. Johnston then spoke with Defendant Lane who was uncooperative in facilitating

   release of Plaintiff. He advised the hearing for continued involuntary placement would be

   Tuesday rather than Monday because of an emergency courthouse shutdown. Lane

   advised that Ms. Johnston should proceed with filing a motion to dismiss.

56. At approximately 4:00 PM on Monday, February 5, 2018, Plaintiff was released from

   Larned State Hospital. His diagnosis was “Adderall-induced psychosis non-use”. He was

   scheduled to see psychiatrist Dr. Steelberg the next day at 4:00 PM.

57. On Tuesday, February 6, 2018 at approximately 9:00 AM, Ms. Johnston contacted

   Rosalee with Harvey County Judge Marilyn Wilder’s chambers and was advised that

   there would be no hearing on the probate case because Lane’s office had dismissed the

   petition for care and treatment.

58. On Tuesday, February 6, 2018 at approximately 11:00 AM, Lt. Ball from Newton Police

   Department advised Ms. Johnston to forward details and documents related to the

   treatment of Plaintiff Johnston by Dr. Hon between January 29-February 1, 2018.

59. To the best of Plaintiff’s knowledge, restoration of Plaintiff’s rights was not

   accomplished as required by K.S.A. 59-2974.

60. To the best of Plaintiff’s knowledge, no certificate of restoration was forwarded to the

   Kansas Bureau of Investigation subsequent to his discharge pursuant to K.S.A. 59-2974.




                                           12
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 14 of 26




61. Harvey County Attorney’s Office failed to prosecute the case pursuant to K.S.A.

   59-2980.

62. Plaintiff returned to work full time on March 16, 2018.

63. Plaintiff incurred lost wages from January 30-March 15, 2018, totaling $15,200.00.

64. Plaintiff has incurred damages resulting from Defendants’ actions, including an

   outstanding bill from Larned State Hospital for $1588.48.

65. Plaintiff is unaware whether costs were assessed for his court appointed attorney, his

   transportation to Larned State Hospital and/or for the prosecution of his care and

   treatment case pursuant to K.S.A. 59-2981, but submits that to date, no such costs have

   been received by him or his estate.


                              COUNT I: 18 U.S.C. § 1962

1. Plaintiff restates and incorporates by reference the allegations contained in the preceding

   paragraphs of this Complaint.

2. Plaintiff is a person-victim who has been injured in business or property by reason of

   Defendants’ actions in furtherance of pattern of racketeering activity having a

   relationship with an enterprise which is involved in interstate commerce.

3. As to culpable persons:

       a. Prairie View was a Culpable Person as to Plaintiff, because the entity was capable

           of holding a legal or beneficial interest in Plaintiff’s property via ex parte orders

           of legal custody initiated pursuant to Article 29 of Chapter 59 of the Kansas

           Statutes Annotated.




                                            13
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 15 of 26




       b. Defendants Hon and Fast were culpable persons as to Plaintiff, because the parties

           had legal power, as qualified mental health professionals, to issue determinations

           and/or reports that could create a legal or beneficial interest in Plaintiff’s property

           for themselves or their employer via ex parte orders of legal custody initiated

           pursuant to Article 29 of Chapter 59 of the Kansas Statutes Annotated.

       c. Defendant Howard represents KDADS. Her agency is a “culpable person” as to

           Plaintiff because KDADS had legal power to create a beneficial interest in

           Plaintiff’s property via ex parte orders of legal custody initiated pursuant to

           Article 29 of Chapter 59 of the Kansas Statutes Annotated and received a

           complaint on February 2, 2018 about Plaintiff’s unlawful detainment.

       d. Defendant Lane is a “culpable person” as to Plaintiff because he had legal power

           to create a beneficial interest for Harvey County to charge Plaintiff’s county of

           residence and Plaintiff’s estate for costs related to Plaintiff’s court appointed

           attorney, civil prosecution and other non-medical charges related to the filing of a

           civil care and treatment petition and ex parte orders of custody pursuant to Article

           29 of Chapter 59 of the Kansas Statutes Annotated.

4. Defendants are a group of individuals associated in fact in the procurement of involuntary

   legal custody of persons in Harvey County, Kansas via Article 29 of Chapter 59 of the

   Kansas Statutes Annotated.

5. The activity of the enterprise between Defendants affects interstate commerce.

6. Defendants’ actions constitute a pattern of racketeering of at least two acts occurring

   within ten years as to Plaintiff, in that even after legal action and notice of complaint




                                             14
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 16 of 26




   were effectuated to all parties by February 3, 2018, Defendants failed to release Plaintiff

   immediately, failed to pursue malicious prosecution of Defendant Hon, and failed to file a

   required statutory notice to the Kansas Bureau of Investigation subsequent to the

   expiration of ex parte orders on February 5, 2018.

7. Defendants’ actions had the same or similar distinguishing characteristics and were part

   of a continuous, close-ended scheme as to Plaintiff that was intended to produce financial

   benefit to all defendants for at least 30 days. But for Plaintiff’s advantage of coming from

   a family of attorneys, there is no doubt Plaintiff would have incurred substantial damages.

8. Based upon the undersigned’s experience, the actions of Defendants are part of a

   continuous pattern and practice of racketeering in the State of Kansas to utilize unlawful

   ex parte orders to procure state custody of persons for the purpose of financial gain by

   State agencies and counties since 2013.

9. Based upon the above and foregoing, Defendants attempted to, or actually committed,

   wire and/or mail fraud, engaged in monetary transactions in property derived from

   specified unlawful activities and/or interfered with commerce by threats or violence

   against Plaintiff on the dates and times specified above through acts designed to transfer

   funds to defendants via collection of monies for unlawful submissions to Aetna Inc.,

   Plaintiff’s county of residence (Butler) and Plaintiff’s estate for unnecessary medical

   care, battery, false imprisonment, kidnapping by unlawful transport, unauthorized and ex

   parte legal representation and malicious prosecution.

10. Plaintiff sustained injury to his business or property by reason of the overt acts committed

   in further of the conspiracy to collect monies from fraudulent and/or malicious claims to




                                             15
      Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 17 of 26




       Aetna Inc., Plaintiff’s county of residence (Butler) and Plaintiff’s estate for unnecessary

       medical care, battery, false imprisonment, kidnapping by unlawful transport,

       unauthorized and ex parte legal representation and malicious prosecution.


                 COUNT II: 42 U.S.C. § 1983 AND § 1988 DEPRIVATIONS


       Pursuant to 42 U.S.C. § 1983 and § 1988, for the following specific abuses of power by

persons acting under color of state law to deprive Plaintiff of rights, privileges, or immunities

secured by the Constitution.

A. As to Defendant Howard, Plaintiff asserts as follows, incorporating relevant facts as
noted above:

   1. Defendant Howard, through her current position, has acted under color of state law to act

       with knowledgeable acquiescence to deprive Plaintiff of legal rights, privileges or

       immunities to further an enterprise to collect monies from fraudulent and/or malicious

       claims to Aetna Inc., Plaintiff’s county of residence (Butler) and Plaintiff’s estate for

       unnecessary medical care, battery, false imprisonment, kidnapping by unlawful transport,

       unauthorized and ex parte legal representation and malicious prosecution as a person

       under the care, custody and control of KDADS between February 1-February 5, 2018.

   2. Defendant Howard’s knowing acquiescence in such activity conforms with customs and

       decisions of authorities with final policymaking authority and responsibility as to State

       custody of persons in Kansas.

   3. Defendant Howard violated Plaintiff’s clearly established Constitutional rights as a

       reasonable person would have prevented such unlawful activities against those in State

       custody and would have ensured proper follow up by report to KBI subsequent to receipt



                                               16
      Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 18 of 26




       of Plaintiff’s Public Adverse Incident Report 15811 on February 2, 2018 at

       approximately 9:00 AM.

   4. Defendant Howard is sued in her official capacity for fees or costs deriving from her

       agency’s participation in acts of harm against Plaintiff.

B.   As to Defendant Lane, Plaintiff asserts as follows, incorporating relevant facts and as
noted above:


   1. As Chief Deputy County Attorney, Defendant Lane performs administrative, advocacy,

       prosecutorial and investigative duties for Harvey County, Kansas.

   2. Defendant Lane exercised duties as an investigator, and not as a prosecutor, as to Dr.

       Hon’s request for involuntary detainment of Plaintiff on or about February 2, 2018.

   3. Defendant Lane signed a sworn affidavit as to his good faith belief in the constitutionality

       or legality of the involuntary detainment of Plaintiff, and swore that his belief was

       reasonable under the circumstances.

   4. Defendant Lane, however, initiated a prima facie invalid civil petition for care and

       treatment of Plaintiff, and for ex parte orders to take legal custody of Plaintiff, in absence

       of personal jurisdiction over Plaintiff. These acts were not reasonable under the

       circumstances.

   5. Defendant Lane also initiated a prima facie invalid civil petition for Plaintiff’s care and

       treatment, and for ex parte orders to take legal custody of Plaintiff, while admitting

       Plaintiff had submitted a written request for discharge and while knowingly refusing to

       produce such written request at any time in the last year. These actions were not

       reasonable under the circumstances.




                                                 17
      Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 19 of 26




 6. Defendant Lane is sued in his official capacity for injunctive and declaratory relief and

      fees or costs deriving therefrom, in that Plaintiff requests ordered compliance with

      statutory obligations to certify termination of his case, restore all legal privileges and for

      submission of his case by Defendant Lane to KBI. He is also sued in his personal

      capacity for damages caused by his investigatory acts.

 7. Defendant Lane’s acts violated clearly established Constitutional rights, as a reasonable

      person would have rejected Dr. Hon’s request for involuntary detainment of Plaintiff

      upon a prima facie investigation of Dr. Hon’s requesting correspondence.

COUNT III: VIOLATION OF FOURTH AND FOURTEENTH AMENDMENT RIGHTS
                          PER 42 U.S.C. §1983

 1.    Plaintiff restates and incorporates by reference relevant facts contained in the preceding

      paragraphs of this Complaint.

 2. References to the Fourth Amendment are incorporated as applied to the states through the

      Fourteenth Amendment.

 3. Plaintiff was subject to unlawful search and seizure in a collusive effort between State

      actors, their agencies and affiliated non-governmental associates.

                        COUNT IV: MALICIOUS PROSECUTION

 1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

      paragraphs of this Complaint.

 2. Between January 29 and February 5, 2018, Defendants Dr. Hon, Dr. Fast and Lane

      initiated, continued, or procured civil procedures against the plaintiff to unlawfully search

      and seize Plaintiff and unlawfully cause his detention in a state mental institution.

 3. The Defendants in so doing acted without probable cause.



                                                18
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 20 of 26




4. The Defendants acted with malice, in that they acted primarily for a purpose other than

   that of securing the proper adjudication of the claim upon which the proceedings were

   allegedly based, meaning there was not a prima facie case for the involuntary detainment

   of Plaintiff pursuant to Article 29 of Chapter 59 of the Kansas Statutes Annotated at any

   time between January 29-February 5, 2018.

5. The proceeding, known as Harvey County Case 18CT000005, terminated in favor of the

   Plaintiff.

6. Plaintiff has sustained damages in lost wages, medical costs, loss of legal privileges,

   stress, and other legal damages as a result of Defendants’ collusive malicious

   prosecution.

7. Defendant Prairie View is vicariously liable for the intentional and reckless acts against

   Plaintiff which were committed within the scope of its employees’ duties.

                                 COUNT V: ASSAULT

1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

   paragraphs of this Complaint.On February 1, 2018, Defendants Dr. Hon and Dr. Fast

   caused Plaintiff reasonable apprehension of imminent harmful or offensive contact when

   they refused to honor his lawful request for release and instead endeavored to aggravate

   his insomnia in an effort to exacerbate psychosis via sleep deprivation.

2. Plaintiff has sustained damages in lost wages, medical costs, loss of legal privileges,

   stress, and other legal damages as a result of Defendants’ assault.

3. Defendant Prairie View is vicariously liable for these intentional and reckless acts against

   Plaintiff which were committed within the scope of its employees’ duties.




                                            19
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 21 of 26




                                 COUNT VI: BATTERY

1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

   paragraphs of this Complaint.

2. On February 1, 2018, Defendants Dr. Hon and Dr. Fast intentionally caused an injection

   to be administered to Plaintiff, and intentionally provoked an unwarranted physical

   altercation with Plaintiff.

3. These incidents were unprivileged, unjustified, harmful and/or offensive bodily contacts

   upon Plaintiff.

4. The contacts were not made in the good faith administration of medical care.

5. Plaintiff sustained bruising and incapacity as a result of Defendants’ actions.

6. Defendant Prairie View is vicariously liable for these intentional and reckless acts

   committed upon Plaintiff which were committed within the scope of its employees’

   duties.

                        COUNT VI: FALSE IMPRISONMENT

1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

   paragraphs of this Complaint.

2. Plaintiff, his parents and attorney asserted demand for a voluntary release from Prairie

   View on January 30, 2018.

3. Plaintiff’s personal freedom was thereafter deprived by Dr. Hon and Dr. Fast via words,

   threats, acts, personal violence and chemical and physical restraint.




                                            20
     Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 22 of 26




4. Plaintiff sustained bruising, incapacity, stress, lost wages, medical costs, loss of legal

     privileges and other legal damages arose as a direct result of Defendants’ intentional

     actions.

5.    Defendant Prairie View is vicariously liable for these acts committed upon Plaintiff

     which arose within the scope of its employees’ duties.



                                  COUNT VII: FRAUD

1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

     paragraphs of this Complaint.

2. Between January 29 and February 5, 2018, Defendants Dr. Hon, Dr. Fast and Lane made

     false or untrue representations that Plaintiff was mentally incapacitated and in need of

     involuntary detainment due to risk of physical harm to others as statements of existing

     and material fact.

3. These representations were known to be false or untrue by Defendants at the time stated,

     or they were made in bad faith and with reckless disregard of the truth or falsity of the

     statements.

4. The representations were intentionally made for the purpose of inducing a court to issue

     ex parte orders of legal custody, to persuade Larned State Hospital to transport and admit

     Plaintiff prior to obtaining orders, and for the purpose of causing receipt of funds for

     submissions of reimbursement for the costs of Plaintiff’s unlawful detainment and

     prosecution.




                                             21
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 23 of 26




5. Indeed, Harvey County Judge Marilyn Wilder reasonably relied and acted upon the

   representations made and issued ex parte orders for Plaintiff’s involuntary detainment in

   Harvey County even after Plaintiff was no longer under her jurisdiction.

6. Larned Hospital also reasonably relied and acted upon the representations made by

   transporting and accepting admission of Plaintiff prior to the receipt of court orders.

7. Plaintiff sustained stress, lost wages, medical costs, loss of legal privileges, and other

   legal damages as the result of Defendants’ actions.

8. Defendant Prairie View is vicariously liable for these intentional acts committed upon

   Plaintiff, which were committed within the the scope of its employees’ duties.

                            COUNT VIII: DEFAMATION

1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

   paragraphs of this Complaint.1.

2. Between January 29 and February 5, 2018, Defendants Dr. Hon, Dr. Fast and Lane

   intentionally communicated false information about Plaintiff’s risk of harm to others and

   his mental capacity that created a public image of untrustworthiness and unreliability and

   tended to deprive Plaintiff of the benefits of public confidence and social acceptance.

3. Plaintiff sustained stress, lost wages, medical costs, loss of legal privileges, and other

   legal damages as a direct result of Defendants’ actions.

4. Defendant Prairie View is vicariously liable for these intentional acts committed upon

   Plaintiff which were committed within the scope of its employees’ duties.




                                            22
  Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 24 of 26




              COUNT IX: INVASION OF THE RIGHT TO PRIVACY

1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

   paragraphs of this Complaint.

2. Between January 29 and February 5, 2018, Defendants Dr. Hon, Dr. Fast and Lane

   intentionally intruded upon Plaintiff’s solitude or seclusion by forcibly detaining him

   without legal justification or probable cause.

3. Defendants misrepresented this intrusion for their own gain through publication in court

   documents and insurance forms.

4. This intrusion was highly offensive to Plaintiff and would be considered highly offensive

   to a reasonable person.

5. Plaintiff sustained stress, lost wages, medical costs, loss of legal privileges, and other

   legal damages as the result of Defendants’ actions.

6. Defendant Prairie View is vicariously liable for these intentional acts committed upon

   Plaintiff which occurred within the scope of its employees’ duties.

                                COUNT X: OUTRAGE

1. Plaintiff restates and incorporates by reference relevant facts contained in the preceding

   paragraphs of this Complaint.

2. Between January 29 and February 5, 2018, Defendants Dr. Hon, Dr. Fast and Lane

   intentionally and/or recklessly caused Plaintiff severe emotional distress through the

   extreme and outrageous conduct of aggravating his insomnia, fabricating an incident of

   aggression, forcibly detaining, transporting and restraining him and refusing to discharge

   their statutorily-required obligations pursuant to the Kansas Care and Treatment Act.




                                            23
      Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 25 of 26




   3. Plaintiff sustained extreme mental distress, lost wages, medical costs and loss of legal

       privileges as the result of Defendants’ actions.

   4. Defendant Prairie View is vicariously liable for these intentional acts committed upon

       Plaintiff which occurred within the scope of its employees’ duties.

                                   REQUEST FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in his favor and

award the following relief jointly and severally against Defendants, or individually as

appropriate:

   1. Compensatory damages sustained to Plaintiff, including lost wages and medical costs;

   2. Non-pecuniary damages;

   3. Federal appointment of trustee and removal of officers if so necessitated at Prairie View

       so as to estop and prevent property, personnel, services and revenue from the entity

       being used to further an illegal enterprise;

   4. Federal appointment of trustee and removal of officers if so necessitated at the Harvey

       County Attorney’s Office and/or Harvey County Probate Court so as to estop and prevent

       property, personnel, services and revenue from the entity being used to further illegal

       enterprise;

   5. Award Plaintiff his costs and treble attorneys’ fees in this action; and,

   6. Such other relief as this Court may deem just and proper, including but not limited to

       prospective and/or retroactive injunctive relief for any injustice for which relief in the

       form of legal damages is inadequate, declaratory relief, punitive damages, pain and




                                                 24
         Case 2:19-cv-02041-CM-GEB Document 1 Filed 01/24/19 Page 26 of 26




         suffering, statutory damages (including treble damages and/or fines), reimbursement of

         funds paid or lost, class action certification, attorneys fees and/or costs.

    7. Plaintiff asserts such damages exceed $75,000.00

                                        PLACE FOR TRIAL

Pursuant to D. Kan. Local Rule 40.2, Plaintiff designates Kansas City, Kansas as the place for

trial.

                                                Respectfully submitted,

                                                EXCELLENCE LEGAL, LLC

                                                Respectfully submitted,

                                                /s/ Shayla Johnston
                                                Shayla Johnston, KS S Ct #19446
                                                EXCELLENCE LEGAL, LLC
                                                234 S. Topeka St.
                                                Wichita, KS 67202
                                                316-530-5886 (office)
                                                316-462-5522 (fax)
                                                johns@excellencesvcs.org (email)
                                                Attorney for Plaintiff




                                                   25
